Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 26, 2018


The Court of Appeals hereby passes the following order:

A18D0278. IN THE INTEREST OF A. K. AND B. K., CHILDREN (FATHER).

      On July 20, 2017, the Houston County Juvenile Court issued an order
terminating the father’s parental rights to minor children A. K. and B. K. On January
12, 2018, the father filed this application for leave to file an out-of-time appeal. We
lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). While this Court may grant an extension of time to
file a discretionary application, the request for extension must be filed on or before
the application due date and must be submitted pursuant to Court of Appeals Rule 40
(b) as an emergency motion. See Court of Appeals Rule 31 (i). The father did neither
in this case. Because the father did not make a timely request for an extension as
required by this Court, we have no basis for excusing his failure to comply with the
30-day deadline set forth in OCGA § 5-6-35 (d). Accordingly, this application – filed
176 days after entry of the order terminating the father’s parental rights – is hereby
DISMISSED for lack of jurisdiction.1


      1
        It appears from the application that the father filed a motion for new trial,
which was denied on October 11, 2017. The application is also untimely as to that
order, which is not included with the application materials.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/26/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.